                                                                                      Case 2:18-cv-02033-JCM-CWH Document 32 Filed 11/16/18 Page 1 of 3



                                                                                  1   Michael D. Rounds
                                                                                      Nevada Bar No. 4734
                                                                                  2   Patrick J. Reilly
                                                                                      Nevada Bar No. 6103
                                                                                  3   Samantha J. Reviglio
                                                                                      Nevada Bar No. 14258
                                                                                  4   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  5   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702-382-2101
                                                                                  6   Facsimile: 702-382-8135
                                                                                      Email: mrounds@bhfs.com
                                                                                  7           preilly@bhfs.com
                                                                                              sreviglio@bhfs.com
                                                                                  8
                                                                                      Attorneys for Plaintiff Auratone LLC
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                UNITED STATES DISTRICT COURT

                                                                                 11                                      DISTRICT OF NEVADA
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   AURATONE LLC,
                                                      702.382.2101




                                                                                                                                          Case No.: 2:18-cv-02033-JCM-CWH
                                                                                 13                  Plaintiff,
                                                                                 14                                                       NOTICE OF DISASSOCIATION
                                                                                      v.                                                  OF COUNSEL
                                                                                 15
                                                                                      MUSIC GROUP IP, LTD. AND MUSIC
                                                                                 16   TRIBE GLOBAL BRANDS, LTD.,
                                                                                 17
                                                                                                     Defendants.
                                                                                 18           TO ALL PARTIES, THEIR COUNSEL OF RECORD, AND TO THIS COURT:
                                                                                 19           NOTICE IS HEREBY GIVEN that Loletta Darden and Suffolk University Intellectual
                                                                                 20   Property and Entrepreneurship Clinic are no longer counsel for Plaintiff Auratone LLC in this
                                                                                 21   case.
                                                                                 22           Please remove the following from your service list:
                                                                                 23
                                                                                              Loletta Darden
                                                                                 24           Suffolk University Intellectual Property and Entrepreneurship Clinic
                                                                                              120 Tremont Street
                                                                                 25           Boston, MA 02108
                                                                                              Email: ldarden@suffolk.edu
                                                                                 26

                                                                                 27                                                   1
                                                                                 28
                                                                                      Case 2:18-cv-02033-JCM-CWH Document 32 Filed 11/16/18 Page 2 of 3



                                                                                  1          Plaintiff Auratone LLC will continue to be represented by Michael D. Rounds, Patrick J.

                                                                                  2   Reilly, Samantha J. Reviglio and the law offices of Brownstein Hyatt Farber Schreck, LLP.

                                                                                  3   DATED this 16th day of November, 2018              BROWNSTEIN HYATT FARBER
                                                                                  4                                                      SCHRECK, LLP

                                                                                  5

                                                                                  6                                                      By: /s/ Michael D. Rounds
                                                                                                                                           Michael D. Rounds
                                                                                  7                                                        Patrick J. Reilly
                                                                                                                                           Samantha J. Reviglio
                                                                                  8                                                        100 North City Parkway, Suite 1600
                                                                                                                                           Las Vegas, NV 89106-4614
                                                                                  9
                                                                                                                                           Attorneys for Auratone LLC
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13                         Nov 19, 2018

                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27                                                  2
                                                                                 28
                                                                                      Case 2:18-cv-02033-JCM-CWH Document 32 Filed 11/16/18 Page 3 of 3



                                                                                  1                                CERTIFICATE OF SERVICE
                                                                                  2         Pursuant to FRCP 5(b), I certify that I am an employee of BROWNSTEIN HYATT
                                                                                  3
                                                                                      FARBER SCHRECK, LLP, and on this 16th day of November, 2018, I served the document
                                                                                  4
                                                                                      entitled, NOTICE OF DISASSOCIATION OF COUNSEL, on counsel of record through the
                                                                                  5
                                                                                      CM/ECF system.
                                                                                  6

                                                                                  7

                                                                                  8                                            /s/ Jeff Tillison
                                                                                                                              Employee of Brownstein Hyatt Farber
                                                                                  9                                           Schreck, LLP
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13

                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27                                              3
                                                                                 28
